U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2011 Commission file number: 333-153762 TITAN OIL & GAS, INC. (Exact name of registrant as specified in its charter) Nevada 26-2780766 (State or Other Jurisdiction of incorporation or Organization) (I.R.S. Employer Identification No.) 7251 West Lake Mead Boulevard, Suite 300 Las Vegas, Nevada 89128 (Address of principal executive offices) (702) 562-4315 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ No x The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the average bid and asked price of such common equity as of the last business day of the registrant's most recently completed second fiscal quarter was $27,522,770. The number of shares of the issuer’s common stock issued and outstanding as of March 29, 2012 was 54,227,000 shares. Documents Incorporated By Reference:None 1 Explanatory Note This Form 10-K/A is being filed as Amendment No. 1 to our Annual Report on Form 10-K for the fiscal year ended August 31, 2011, filed with the Securities and Exchange Commission (the "SEC") on November 29, 2011 (“Original Annual Report”) for the purpose of responding to certain comments of the SEC regarding the Original Annual Report.Except for the amended disclosure set forth below, this Form 10-K/A has not been updated to reflect events that occurred after November 29, 2011, the filing date of the Original Annual Report.The Form 10-K/A includes the financial statements of the Company for the fiscal year ended August 31, 2011 along with an updated report from the Company's independent public auditors. Accordingly, this Form 10-K/A should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original Annual Report, including any amendments to those filings.However, this Form 10-K/A includes Exhibits 31.1 and 32.1, new certifications by the Company’s Chief Executive Officer and Chief Financial Officer as required by Rule 12b-15. Item 2.Description of Properties. Oil and Gas Property Interests The following table lists total capitalized costs for the Company’s properties at August 31, 2011. All of the Company’s properties are located in Alberta, Canada. August 31, 2011 (Cumulative) Southeast Alberta Alberta Well Interest Leaman Property Total (unproven) (unproven) (proven) Property acquisition and lease payments $ 167,857 $ 6,043 $ 149,325 $ 323,225 Exploration Geological and geophysical 97,009 1,086 1,593 99,688 Asset Retirement Obligation - - 2,684 2,684 Accumulated Depletion - - (8,317 ) (8,317 ) Total expenditures $ 264,866 $ 7,129 145,285 417,280 Leaman Property Acquisition of Interest On April 14, 2011, the Company doing business in Alberta, Canada as TNGS Oil & Gas, Inc.entered into the General Conveyance Agreement with Huron, pursuant to which Huron conveyed to the Company a 6% working interest in the Assets in 800 acres of land located in the Leaman Property.Under the General and Conveyance Agreement, the Company began receiving its share of oil and gas revenue effective April 1, 2011. In consideration for the Assets, the Company paid Huron an aggregate CDN $140,000.Including closing costs and taxes the Leaman Property was acquired for a total of USD $148,367.The Leaman Property consists of six oil wells with five currently in production. Of the five currently in production, the Company receives revenue form four of the wells as a fifth well is currently in penalty.The one well in penalty is a result of Huron not paying its share of capital costs to the well’s operator.Huron did not pay its share of costs as the well has had minimal production to date.The Company does not expect to receive any future revenue from the well in penalty. 2 Description and Location of the Leaman Property The Leaman Property consists of a 6% non-operated working interest in 800 acres of land in the Leaman area of Alberta, Canada.The Leaman Property is located 80 miles northwest of Edmonton.The Company’s rights include P&NG rights from the base of Nordegg to the Base of the Pekisko. The following is a list of the lands acquired as part of the Leaman Property acquisition: Lands Company Interest Lease No. Expiry Encumbrances Wells T57 R9W5: 31 P&NG below base Nordegg to base Pekisko 6.00% Continued Crown Royalty 6-31-57-9W5 02/6-31-57-9W5 (1) 7-31-57-9W5 10-31-57-9W5 11-31-57-9W5 (1) 02/12-31-57-9W5 T58 R10W5: SE 1 P&NG below base Nordegg to base Pekisko 6.00% Continued Crown Royalty Company’s interest in the 02/6-31-57-9W5 and 11-31-57-9W5 wells is: 0% BPPO and 6.00% APPO Facilities Water Disposal Pipeline, Metering Equipment and facilities from 8-36-57-10W5 to 16-35-57-10W5 disposal well 3% working interest 16-35-57-10W5 disposal well 6% working interest The wells on the Leaman Property are operated by Petrobakken Energy Ltd. (‘Petrobakken”).The Company sells the oil it receives from the Leaman Property directly to a third party and pays Petrobakken on a monthly basis for the well operating costs.Gas production has been minimal since the acquisition of Leaman by the Company 3 Reserves and Resources GLJ Petroleum Consultants of Calgary, Alberta, Canada have prepared a reserve report on the Leaman Property as of March 31, 2011. The following is a summary of the reported results adjusted for the period ended August 31, 2011.All of the Company’s reserves are from the Leaman Property which is located in Alberta, Canada. Summary of Reserves August 31, 2011 Proved Producing Proved Plus Probable Producing MARKETABLE RESERVES Heavy Oil (Mbbl) Gross Lease 131.0 153.8 Total Company Interest 6.2 7.3 Net After Royalty 5.9 6.9 Gas (MMcf) Gross Lease 16.7 19.5 Total Company Interest 0.7 0.8 Net After Royalty 0.6 0.8 Oil Equivalent (Mbbl) Gross Lease 133.8 157.1 Total Company Interest 6.3 7.4 Net After Royalty 6.0 7.0 The Company does not have any proved or probable undeveloped properties nor does it have any possible developed or undeveloped properties. A copy of the amended report has been attached to this Amended Form 10-K as exhibit 99.1. The following table shows the Company’s share of oil production in aggregate for the period from acquisition on April 1, 2011 to August 31, 2011.Gas production received by the Company has been negligible to date. Production (1) Sales Price (2) Operating Costs (3) (bbls) ($/bbl) ($/bbl) 401 86 63 1. Production is the Company’s 6% working interest in Leaman Wells. 2. Average selling price is calculated based on aggregate gross sales proceeds of $34,593 for the period from April 1, 2011 to August 31, 2011 divided by barrels of oil sold. 3. Average operating cost is calculated based on aggregate operating costs of $25,414 for the period from April 1, 2011 to August 31, 2011divided by barrels of oil produced. 4 TITAN OIL & GAS, INC. (An Exploration Stage Company) -:- INDEPENDENT AUDITOR’S REPORT August 31, 2011 and 2010 5 Contents Page Report of Independent Registered Public Accountants 7 Balance Sheets August 31, 2011 and 2010 8 Statements of Operations for the Years Ended August 31, 2011 and 2010 and the Cumulative Period from June 5, 2008 (inception) to August 31, 2011 9 Statement of Stockholders’ Equity Since June 5, 2008 (inception) to August 31, 2011 10 Statements of Cash Flows for the Years Ended August 31, 2011 and 2010 and the Cumulative Period from June 5, 2008 (inception) to August 31, 2011 11 Notes to Financial Statements 13 6 ROBISON, HILL & CO. Certified Public Accountants A PROFESSIONAL CORPORATION BRENT M. DAVIES, CPA DAVID O. SEAL, CPA W. DALE WESTENSKOW, CPA BARRY D. LOVELESS, CPA STEPHEN M. HALLEY, CPA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Titan Oil & Gas, Inc. (An Exploration Stage Company) We have audited the accompanying balance sheets of Titan Oil & Gas, Inc. (an exploration stage company) as of August 31, 2011 and 2010 ,and the related statements of operations, and cash flows for the year ended August 31, 2011 and 2010 , and the cumulative since June 5, 2008 (inception) to August 31, 2011, and the statement of stockholder’s equity since June 5, 2008 (inception) to August 31, 2011.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Titan Oil & Gas, Inc. (an exploration stage company) as of August 31, 2011 and 2010 ,and the results of its operations and its cash flows for the year ended August 31, 2011 and 2010, and the cumulative since June 5, 2008 (inception) to August 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred net losses of approximately $215,196, which raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. _/s/ Robison, Hill & Co. Certified Public Accountants Salt Lake City, Utah November 29, 2011 7 TITAN OIL & GAS, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS August 31, August 31, ASSETS Current Assets Cash $ $ Accounts Receivable - Prepaid expenses Total Current Assets Oil and Gas Property Interests, Net (Note 4) Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts Payable and Accrued Liabilities $ $ Total Current Liabilities Long Term Liabilities Asset Retirement Obligations (Note 5) - Total Long Term Liabilities - Total Liabilities STOCKHOLDERS’ EQUITY Common Stock, Par Value $.001 Authorized 100,000,000 shares, Issued 54,227,000 shares at August 31, 2011 (August 31, 2010 – 53,760,000) Paid-In Capital Deficit Accumulated Since Inception of Exploration Stage (215,196 ) (75,552 ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 8 TITAN OIL & GAS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS Cumulative Since June 5, 2008 For the Year Ended (Inception) to August 31, August 31, Revenues Oil and Gas Revenue $ $
